DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madzgalla (DE 10 2017 008 196) (machine translation attached).
Regarding independent claim 1, Madzgalla disclose an electronic parking brake device (see FIGS. 1-8; machine translation, ¶ 0022) comprising: a plate part (12) having a brake shoe (14, 16) rotatably mounted thereon (see FIG. 1; machine translation, ¶ 0037); a housing part (26) mounted on the plate part (see FIG. 1; machine translation ¶ 0038) and configured to guide hydraulic pressure (see FIGS. 3, 4; machine translation, ¶ 0042); a motor part (24, 62) mounted on the housing part (see FIG. 1; machine translation, ¶ 0019), and driven when power is applied thereto (see machine translation, ¶ 0022); a piston part (36, 52, 38, 54) mounted on the housing part (see FIGS. 3, 4), and moved by hydraulic pressure so as to operate the brake shoe (see FIGS. 3, 4; machine translation, ¶ 0042); and an operating part (44, 46, 48, 50, 60) embedded in the housing part (see FIGS. 3, 4), and driven by the motor part so as to move the piston part (see machine translation, ¶¶ 0022, 0053).
Regarding claim 2, Madzgalla discloses that the housing part comprises: a body (26) having the motor part mounted therein (see FIGS. 1, 7, 8); a body operation hole formed in the body, and configured to form a side-to-side moving space of the operating part (see FIGS. 3, 4); and a body hydraulic hole (30) formed in the body so as to guide hydraulic pressure (see FIGS. 3, 4; machine translation, ¶ 0042), and configured to communicate with the body operation hole (see FIGS. 3, 4).
Regarding claim 3, Madzgalla discloses that the motor part comprises: a motor case (see FIG. 1) mounted on the housing part (see machine translation, ¶ 0019); a motor driver embedded in the motor case, and driven when power is applied thereto (see machine translation, ¶¶ 0022, 0053); and a motor shaft (62) rotated by the motor driver, and configured to rotate the operating part (see machine translation, ¶¶ 0022, 0053).
Regarding claim 4, Madzgalla discloses that the piston part comprises: a first piston part (36) inserted into one side of the housing part, and protruded from the housing part by hydraulic pressure and the operating part so as to push the brake shoe (see FIGS. 3, 4; ¶¶ 0022, 0042); a first sealing part (A) (see Annotated FIG. 3, below) embedded in the housing, and pressed against the first piston part (see Annotated FIG. 3, below); a second piston part (38) inserted into the other side of the housing part, and protruded from the housing part by hydraulic pressure and the operating part so as to push the brake shoe (see FIGS. 3, 4; ¶¶ 0022, 0042); and a second sealing part (B) (see Annotated FIG. 3, below) embedded in the housing, and pressed against the second piston part (see Annotated FIG. 3, below).

    PNG
    media_image1.png
    323
    538
    media_image1.png
    Greyscale

Regarding claim 5, Madzgalla discloses that the operating part comprises: an operating gear part (60) embedded in the housing part (see FIGS. 7, 8), and rotated by the motor part (see machine translation, ¶ 0053); an operating wheel part (50) embedded in the housing part (see FIGS. 7, 8), and engaged and rotated with the operating gear part (see FIGS. 7, 8; machine translation, ¶ 0054); and an operating rod part (48) movable through the operating wheel part (see FIGS. 7, 8; machine translation, ¶ 0017, wheel is “rotationally fixed” to rod; see also machine translation, ¶ 0025, rod is “axially floating”), and configured to push the piston part by being rotated as the operating wheel is rotated (see machine translation, ¶ 0048).
Regarding claim 6, Madzgalla discloses that the operating wheel part comprises: a wheel pipe part through which the operating rod part is passed (see FIGS. 7, 8; machine translation, ¶ 0046); and a wheel gear part formed on the outer circumferential surface of the wheel pipe part, and engaged and rotated with the operating gear part (see FIGS. 7, 8; machine translation, ¶ 0054).
Regarding claim 7, Madzgalla discloses that the operating gear part and the wheel gear part transfer power through a worm gear method (see machine translation, ¶ 0043).
Regarding claim 8, Madzgalla discloses that the operating rod part comprises: a rod center part (see FIGS. 7, 8, hexagonally shaped part) movable in the axial direction through the wheel pipe part (see FIGS. 7, 8; machine translation, ¶ 0017, wheel is “rotationally fixed” to rod; see also machine translation, ¶ 0025, rod is “axially floating”), and rotatable while interlocking with the wheel pipe part (see FIGS. 7, 8; machine translation, ¶ 0017, wheel is “rotationally fixed” to rod; see also machine translation, ¶ 0025, rod is “axially floating”); a rod rotating part extended from one side of the rod center part (see FIG. 3, part extending leftward of center portion), and connected to any one of the first piston part (52, 36) and the second piston part; and a rod pressing part (see FIG. 3, part extending rightward of center portion) extended from the other side of the rod center part, and configured to push the other one of the first piston part and the second piston part (see machine translation, ¶¶ 0022, 0053).
Regarding claim 9, Madzgalla discloses that the rod center part is formed in an angled shape (see FIG. 7) and brought into surface contact with the inside of the wheel pipe part (see FIG. 7).
Regarding claim 11, Madzgalla discloses that the rod rotating part is screwed to any one of the first piston part and the second piston part (see ¶ 0047).
Regarding claim 12, Madzgalla discloses that the rod pressing part is inserted into the other one of the first piston part and the second piston part (see FIGS. 3, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasper et al. (US 2018/0058525).
Regarding claim 10, Madzgalla discloses that the rod center part and the wheel pipe part are key-coupled (see FIG. 7).
Madzgalla does not disclose that the rod center part and the wheel pipe part are spline-coupled.  
Kasper teaches an electronic brake device (see Abstract) comprising a rod part (58) and a wheel pipe part (86), wherein the rod center part and the wheel pipe part are spline-coupled (see ¶ 0032).  
It would have been obvious to replace the key-coupling of Madzgalla with a spline coupling, as taught by Kasper, as a simple substitution of one known element for another that only yields predictable results (see e.g. Kasper, ¶ 0032, “[w]orm gear 86 may be coupled to shaft 58 using a spline interface or key/keyway interface”).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

July 19, 2022